tDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Bartels (US 10235820) was the closest prior art to teach the local assembly, a mobile device disposed in the containment and including the inertial measurement unit and one or more processors configured to receive the mobile device motion from the IMU sensor system, and execute the application to compare the mobile device motion to the preprogrammed motion scenario data, and thereby conditionally output a command signal to the controller of the local access assembly via the receiver to effect actuation from the no access state to the access state. However, the prior art fails to specifically teach the features of the compound motion including the mobile device motion that is indicative of a parameter factor association with a location of the mobile device of the mobile device and a type of containment and wherein the mobile device includes an environment detection system configured to send information to the application for determining a location of the mobile device. The prior art of Ronkainen (US 20070225935 A1) was the closest prior art of detecting the difference between a regular motion and an intentional gesture but lacks the features of the mobile device motion that is indicative of a parameter factor in association with a location of the mobile device and a type of containment and wherein the mobile device includes an environment detection system configured to send information to the application for determining a location of the mobile device.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689